USCA4 Appeal: 22-6356      Doc: 16        Filed: 09/13/2022   Pg: 1 of 3




                                            UNPUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                              No. 22-6356


        KEVIN DOHERTY,

                            Plaintiff - Appellant,

                     v.

        RICHARD B. ASHBY,

                            Defendant - Appellee,

                     and

        BETH ARTHUR, ACDF Sheriff; JAMES HYMAN; COUNTY OF ARLINGTON, VA;
        DANBI MALLIN, Physicians Assistant; MARJORIE BURRIS, Nurse; CORIZON
        HEALTH; NAME UNKNOWN CORIZON PHYSICIAN’S ASSISTANT; VIRGINIA
        DEPARTMENT OF CORRECTIONS; M. B. NELLIS,

                            Defendants.


        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. Henry E. Hudson, Senior District Judge. (3:19-cv-00420-HEH-EWH)


        Submitted: September 8, 2022                             Decided: September 13, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.
USCA4 Appeal: 22-6356      Doc: 16         Filed: 09/13/2022    Pg: 2 of 3




        Kevin Doherty, Appellant Pro Se. Elizabeth Martin Muldowney, SANDS ANDERSON,
        PC, Richmond, Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 22-6356      Doc: 16         Filed: 09/13/2022     Pg: 3 of 3




        PER CURIAM:

               Kevin Doherty appeals the district court’s orders denying relief on his 42 U.S.C.

        § 1983 complaint. Upon review of the record, * we find no reversible error. Accordingly,

        we affirm for the reasons stated by the district court. Doherty v. Corizon Health, No. 3:19-

        cv-00420-HEH (E.D. Va. May 28, 2021; June 16, 2021; Jan. 6, 2022; Mar. 14, 2022). We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                       AFFIRMED




               *
                 Although we grant Doherty’s motion to review the full record, we deny his motion
        to certify the appeal as non-frivolous for purposes of preparation of transcripts at
        Government expense, 28 U.S.C. § 753(f).

                                                     3